Citation Nr: 1300053	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant & his mother


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  A video conference hearing was scheduled for May 2012.  The record shows that the Veteran did not appear for the hearing.  Thus, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In a December 2009 VA Form 21-0820, Report of General Information, the VA employee documented that the Veteran reported he had been approved for Social Security Administration (SSA) disability benefits and wanted the RO to request them in determining his claiming for VA benefits.  The Veteran's representative has also requested that VA obtain those records.  The record does not show that the RO attempted to obtain the records.  The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991); 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

